Mark D. Parker
PARKER, HEITZ & COSGROVE, PLLC
401 N. 31st Street, Suite 805
P.O. Box 7212
Billings, Montana 59103-7212
Ph: (406) 245-9991
Fax: (406) 245-0971
email: markdparker@parker-law.com

Attorneys for Defendants Todd Michael Capser

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION

THIRD EYE CAPITAL               ) Cause No. CV-19-00038-SPW-TJC
CORPORATION,                    )
                                )
                     Plaintiff, )
                                )
        vs.                     ) DEFENDANT TODD MICHAEL
                                )    CAPSER’S ANSWER TO
TODD MICHAEL CAPSER;            )       COMPLAINT AND
EDWARD MICHAEL CAPSER; and )        AFFIRMATIVE DEFENSES
JOHN DOES 1-5,                  )
                                )
                  Defendants. )
                              *****************

       COME NOW, Defendant Todd Michael Capser, and for his Answer to

Plaintiff’s Complaint, states as follows.

       1.      The material allegations in the Complaint are true, however, the

Plaintiff has seized the collateral and, therefore, Plaintiff has elected its remedy of

Defendant Todd Michael Capser’s Answer to Complaint and Affirmative Defenses   Page 1 of 2
forfeiture.

        2.     The material allegations in the Complaint are true, however, the

Plaintiff has seized the collateral and, therefore, Defendant is entitled to offset the

debt.

        DATED this 9th day of July, 2019.

                                      PARKER, HEITZ & COSGROVE, PLLC
                                      401 N. 31st Street, Suite 805
                                      P.O. Box 7212
                                      Billings, Montana 59103-7212

                                      /s/   Mark D. Parker
                               By:    ___________________________________
                                      Mark D. Parker
                                      Attorneys for Defendant Todd Michael Capser




Defendant Todd Michael Capser’s Answer to Complaint and Affirmative Defenses   Page 2 of 2
